                                                                      Case 8:21-bk-10525-ES         Doc 148 Filed 05/27/21 Entered 05/27/21 16:18:27   Desc
                                                                                                     Main Document    Page 1 of 19



                                                                        1 Daniel A. Lev (CA Bar No. 129622)
                                                                           dlev@sulmeyerlaw.com
                                                                        2 SulmeyerKupetz
                                                                            A Professional Corporation
                                                                        3 333 South Grand Avenue, Suite 3400
                                                                          Los Angeles, California 90071-1406
                                                                        4 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        5
                                                                          Ronald Richards (CA Bar No. 176246)
                                                                        6 ron@ronaldrichards.com
                                                                          Law Offices of Ronald Richards & Associates, APC
                                                                        7 P.O. Box 11480
                                                                          Beverly Hills, California 90213
                                                                        8 Telephone: 310.556.1001
                                                                          Facsimile: 310.277.3325
                                                                        9
                                                                          Attorneys for Shady Bird Lending, LLC
                                                                       10
   Professional Corporation




                                                                       11                                UNITED STATES BANKRUPTCY COURT
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12                   CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

                                                                       13
                                                                            In re                                        Case No. 8:21-bk-10525-ES
                                                                       14
                                                                            THE SOURCE HOTEL, LLC,                       Chapter 11
SulmeyerKupetz, A




                                                                       15
                                                                                                                         OPPOSITION OF SHADY BIRD
                                                                       16                    Debtor.                     LENDING, LLC TO MOTION FOR
                                                                                                                         ORDER EXTENDING DEBTOR’S
                                                                       17                                                EXCLUSIVE PERIODS TO FILE PLAN
                                                                                                                         OF REORGANIZATION AND OBTAIN
                                                                       18                                                ACCEPTANCES THEREOF;
                                                                                                                         MEMORANDUM OF POINTS AND
                                                                       19                                                AUTHORITIES; DECLARATION OF
                                                                                                                         RONALD RICHARDS IN SUPPORT
                                                                       20                                                THEREOF

                                                                       21                                                DATE: June 10, 2021
                                                                                                                         TIME: 10:30 a.m.
                                                                       22                                                PLACE: Courtroom “5A”

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            DAL 2712208v1
                                                                      Case 8:21-bk-10525-ES            Doc 148 Filed 05/27/21 Entered 05/27/21 16:18:27                    Desc
                                                                                                        Main Document    Page 2 of 19



                                                                        1                     Shady Bird Lending, LLC (“Shady Bird”) hereby submits its “Opposition of

                                                                        2 Shady Bird Lending, LLC to Motion for Order Extending Debtor’s Exclusive Periods to

                                                                        3 File Plan of Reorganization and Obtain Acceptances Thereof; Memorandum of Points

                                                                        4 and Authorities; Declaration of Ronald Richards in Support Thereof” (the “Opposition”), in

                                                                        5 response to the “Notice of Motion and Motion for Order Extending Debtor’s Exclusive

                                                                        6 Periods to File Plan of Reorganization and Obtain Acceptances Thereof; Memorandum of

                                                                        7 Points and Authorities; Declaration of Donald Chae in Support Thereof” (the “Motion”),

                                                                        8 filed by the debtor and debtor in possession, The Source Hotel, LLC (the “Debtor”), and

                                                                        9 represents as follows:

                                                                       10                                                          I.

                                                                       11                                         PREFATORY STATEMENT
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12                     The Debtor has been in chapter 11 for nearly four months. During that
                                                                       13 time, other than borrowing money from an affiliated entity, it has failed to do anything that

                                                                       14 should give this Court or creditors confidence in how it intends to emerge from this case.

                                                                       15 In derogation of the intricate balance Congress struck between the dual interests of
SulmeyerKupetz, A




                                                                       16 debtors and creditors,1 the Debtor provides little (if anything) to justify any extension,

                                                                       17 much less ninety days.

                                                                       18                     The Debtor attempts to substantiate its request by again shifting the blame
                                                                       19 for its procrastination to Shady Bird. According to the Debtor, since it was required to

                                                                       20 devote a “substantial” amount of time addressing Shady Bird’s motions, it has not had

                                                                       21 “adequate” time to focus on preparing its plan of reorganization. This excuse rings

                                                                       22 hollow, since the Debtor has been in default of its loan since 2019 and has had ample

                                                                       23 time to secure debtor in possession or exit financing or identify a potential buyer for the

                                                                       24 hotel, especially based on the valuations it continues to tout. So although the Debtor’s

                                                                       25

                                                                       26
                                                                            1
                                                                                See In re Southwest Oil Co. of Jourdanton, Inc., 84 B.R. 448, 450 (Bankr. W.D. Tex. 1987) (explaining
                                                                       27 that the Section 1121 exclusivity period “represents a compromise between the dual goals of giving the
                                                                            debtor time to reorganize and protecting the creditors’ legitimate interests”).
                                                                       28


                                                                            DAL 2712208v1                                          2
                                                                      Case 8:21-bk-10525-ES          Doc 148 Filed 05/27/21 Entered 05/27/21 16:18:27                    Desc
                                                                                                      Main Document    Page 3 of 19



                                                                        1 counsel certainly may have been somewhat occupied responding to motions and

                                                                        2 attending to the ministerial tasks required in chapter 11, this has no bearing on what the

                                                                        3 Debtor or the Chae’s have been doing (or not doing) both prior to and during this chapter

                                                                        4 11 case.

                                                                        5                   The fact remains that no appropriate grounds exist for the extension.

                                                                        6                                                       II.

                                                                        7       THE DEBTOR’S FACTUAL RECITATION CONTAINS NUMEROUS ERRORS AND

                                                                        8                     MISSTATEMENTS WHICH SHOULD BE DISREGARDED

                                                                        9                                      IN RESOLVING THE MOTION

                                                                       10                   Heeding the Court’s concerns that the parties have been engaging in an
                                                                       11 unnecessary war of words, Shady Bird will not spend the time to correct the numerous
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 inaccuracies and misrepresentations meant to perpetrate the myth that, but for the

                                                                       13 conduct of Shady Bird and its predecessor, Evertrust, the hotel would have been finished

                                                                       14 by now.2 Shady Bird already has demonstrated the falsity of these accusations, as well

                                                                       15 as the representation that the hotel is basically complete, other that “finish work.” The
SulmeyerKupetz, A




                                                                       16 Court has seen detailed reports from the Receiver and her consultants undermining

                                                                       17 these statements.

                                                                       18                   As an important reminder, Shady Bird had Mr. Chae sign a pre-negotiation
                                                                       19 letter before there was ever a first meeting. This clearly removed any risk that the oral

                                                                       20 discussions between the lender and the borrower could turn into actionable claims. As

                                                                       21 such, the parties were free to talk without fear of claims against one another. Mr. Chae

                                                                       22 only has his lack of business management to blame for the Debtor’s predicament, not the

                                                                       23 assignee who purchased a defaulted debt instrument.

                                                                       24

                                                                       25
                                                                            2
                                                                       26     Unless otherwise stated, the use of capitalized terms herein shall have the meaning ascribed to them in
                                                                            the “Notice of Motion and Motion for Order Extending Debtor’s Exclusive Periods to File Plan of
                                                                       27   Reorganization and Obtain Acceptances Thereof; Memorandum of Points and Authorities; Declaration of
                                                                            Donald Chae in Support Thereof” (the “Motion”).
                                                                       28


                                                                            DAL 2712208v1                                        3
                                                                      Case 8:21-bk-10525-ES        Doc 148 Filed 05/27/21 Entered 05/27/21 16:18:27              Desc
                                                                                                    Main Document    Page 4 of 19



                                                                        1                   Instead of focusing on excuses and overly optimistic views of what the

                                                                        2 Debtor hopes to do in the future, the Court should focus on what the Debtor has failed to

                                                                        3 accomplish during the four months it has been in chapter 11, and whether it is deserving

                                                                        4 of any more time when Shady Bird stands ready to propose its own plan of

                                                                        5 reorganization. When the Court does so, it will agree with Shady Bird that the plan

                                                                        6 process must be opened up to other parties.

                                                                        7                                                   III.

                                                                        8         NO VALID BASIS EXISTS TO EXTEND THE PLAN EXCLUSIVITY PERIODS

                                                                        9                   It is the Debtor’s burden to clearly establish that “cause” exists for the

                                                                       10 granting of an extension of exclusivity.

                                                                       11                   Debtor has the burden of proving that cause exists for the
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12                   extension of the 120-day period for filing a plan of

                                                                       13                   reorganization as provided in 11 U.S.C. § 1121(b), and the

                                                                       14                   180-day period for obtaining acceptances of the filed plan in

                                                                       15                   accordance with 11 U.S.C. § 1121(c)(3). . . . The debtor
SulmeyerKupetz, A




                                                                       16                   must make a clear showing of ‘cause’ to support an

                                                                       17                   extension of the exclusivity period.

                                                                       18 In re Curry Corp., 148 B.R. 754, 755-756 (Bankr. S.D.N.Y. 1992) (citations omitted); In re

                                                                       19 Sharon Steel Corp., 78 B.R. 762, 765 (Bankr. W.D. Pa. 1987) (movant has the burden of

                                                                       20 proving sufficient cause exists to justify an extension of exclusivity).

                                                                       21                   Moreover, “a request to either extend or reduce the period of exclusivity is a

                                                                       22 serious matter” and “should be granted neither routinely nor cavalierly.” In the Matter of

                                                                       23 All Seasons Indus., Inc., 121 B.R. 1002, 1004 (Bankr. N.D. Ind. 1990) (internal quotation

                                                                       24 marks omitted) (emphasis added).

                                                                       25                   Here, the Debtor fails to identify sufficiently compelling grounds to satisfy its

                                                                       26 burden that “cause” exists under Section 1121(d) to warrant a 90-day extension. In re

                                                                       27 Dow Corning Corp., 208 B.R. 661, 663 (Bankr. E.D. Mich. 1997) (the “debtor bears the

                                                                       28 burden of proof when it requests an extension of its period of exclusivity … [and] can


                                                                            DAL 2712208v1                                    4
                                                                      Case 8:21-bk-10525-ES            Doc 148 Filed 05/27/21 Entered 05/27/21 16:18:27                      Desc
                                                                                                        Main Document    Page 5 of 19



                                                                        1 obtain an extension only if it can show ‘cause.’”).3 “[A]ffirmative answers to a number of

                                                                        2 the inquiries listed in Dow Corning […] do not necessarily favor extending exclusivity.”

                                                                        3 Official Comm. of Unsecured Creditors v. Henry Mayo Newhall Mem. Hosp. (In re Henry

                                                                        4 Mayo Newhall Hosp.), 282 B.R. 444, 452 (B.A.P. 9th Cir. 2002). Although the Court

                                                                        5 refused to designate this case as a SARE, in all practicalities that is exactly what this

                                                                        6 case is, and the Debtor has had four months to accomplish what the Code requires a

                                                                        7 SARE debtor to accomplish in 90 days.

                                                                        8                      In short, the Debtor simply fails to satisfy its burden of demonstrating

                                                                        9 “cause” under the Dow Corning test it has embraced. Moreover, even if the Debtor had

                                                                       10 shown cause, the

                                                                       11                      circumstances of this case dictate that an extension not be
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12                      granted. There are two key operative phrases within §
                                                                       13                      1121(d). The court ‘may’ and ‘for cause’ extend the
                                                                       14                      exclusivity period. The use of the term ‘may’ instead of
                                                                       15                      ‘shall’ clearly allows the bankruptcy court great latitude in the
SulmeyerKupetz, A




                                                                       16                      exercise of its discretion whether or not to extend the
                                                                       17                      exclusivity period. In exercising its discretion, the court may
                                                                       18                      extend the exclusivity period if sufficient cause is shown.
                                                                       19                      Conversely, the court may refuse to extend the exclusivity

                                                                       20                      period even if there is a showing of cause.

                                                                       21                      The second operative phrase within § 1121(d), ‘for cause’

                                                                       22                      means that the court may only exercise its discretion after a

                                                                       23

                                                                       24
                                                                            3
                                                                                The relevant inquiries under Dow Corning are: (1) the size and complexity of the case; (2) the necessity of
                                                                       25 sufficient time to negotiate and prepare adequate information; (3) the existence of good faith progress
                                                                            toward reorganization; (4) whether the debtor is paying its debts as they come due; (5) whether the debtor
                                                                       26 has demonstrated reasonable prospects for filing a viable plan; (6) whether the debtor has made progress
                                                                            in negotiating with creditors; (7) the length of time the case has been pending; (8) whether the debtor is
                                                                       27 seeking the extension to pressure creditors; and (9) whether unresolved contingencies exist. Dow Corning,
                                                                            208 B.R. at 670.
                                                                       28


                                                                            DAL 2712208v1                                           5
                                                                      Case 8:21-bk-10525-ES        Doc 148 Filed 05/27/21 Entered 05/27/21 16:18:27           Desc
                                                                                                    Main Document    Page 6 of 19



                                                                        1                   party in interest establishes sufficient cause. The absence

                                                                        2                   of an adequate definition of the phrase ‘for cause’ in this

                                                                        3                   matter is significant. In essence, Congress has left the

                                                                        4                   meaning of the phrase ‘for cause’ to be determined by the

                                                                        5                   facts and circumstances in each individual case.

                                                                        6 Sharon Steel, 78 B.R. at 763-764.

                                                                        7                   The circumstances of this case which dictate that the Court deny the

                                                                        8 Debtor’s request for an extension of exclusivity include, among other things, the

                                                                        9 following: (i) this is, for all intents and purposes, a single asset real estate case even if

                                                                       10 the Court did not choose to apply the SARE definition found in 11 U.S.C. § 101(51B); (ii)

                                                                       11 the Debtor has failed to move the plan process forward in this case on a diligent basis;
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 (iii) denial of the Debtor’s request for extension of exclusivity does not prejudice the

                                                                       13 Debtor’s right to pursue confirmation of an appropriate plan, to seek DIP or exit financing,

                                                                       14 or to seek a sale; (iv) this is not an unusually large or complex case; and (v) the Debtor

                                                                       15 should not be allowed to use an extension of exclusivity as a tactical device to pressure
SulmeyerKupetz, A




                                                                       16 creditors to accept the Debtor’s contemplated plan when other parties, including Shady

                                                                       17 Bird, are willing to put a plan before the Court and creditors for confirmation.

                                                                       18                   Here, the lapse of exclusivity would also eliminate any concerns that the

                                                                       19 Debtor’s request for an extension of exclusivity is designed to pressure creditors to

                                                                       20 submit to its reorganization demands. Dow Corning, 208 B.R. 661, 664-65 (Bankr. E.D.

                                                                       21 Mich. 1997) (finding one factor to consider in determining whether to extend exclusivity is

                                                                       22 “whether the debtor is seeking an extension of exclusivity in order to pressure creditors to

                                                                       23 submit to the debtor’s reorganization demands”). Even if the Debtor does not intend to

                                                                       24 use an extension of the 180-day exclusivity period as a tactical device to pressure

                                                                       25 creditors, this would be the consequence of granting an extension.

                                                                       26                   [S]uch an extension would have the result of continuing to

                                                                       27                   hold creditors hostage to the Chapter 11 process and

                                                                       28                   pressuring them into accepting a plan they believe to be


                                                                            DAL 2712208v1                                   6
                                                                      Case 8:21-bk-10525-ES        Doc 148 Filed 05/27/21 Entered 05/27/21 16:18:27             Desc
                                                                                                    Main Document    Page 7 of 19



                                                                        1                   unsatisfactory. . . . While the court does not believe that

                                                                        2                   debtor filed its motion with this purpose in mind, it does

                                                                        3                   appear that this will be or may be one of the unintended

                                                                        4                   consequences of granting the request.

                                                                        5 All Seasons, 121 B.R. at 1006.

                                                                        6                   The Debtor certainly will not be prejudiced by the lapse of its exclusivity.

                                                                        7 Whether or not exclusivity is in place, the Debtor can move forward, assuming that it is

                                                                        8 able to submit a disclosure statement containing adequate information and that it is able

                                                                        9 to submit a confirmable plan. Denial of the Debtor’s request to extend the 180-day

                                                                       10 exclusivity period will not in any way prevent the Debtor from pursuing confirmation of a

                                                                       11 plan (assuming adequate disclosure is provided), it will not prevent the Debtor from
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 pursuing the host of exit strategies referenced in the Motion, and it will not prevent the

                                                                       13 Debtor from negotiating with creditors. In fact, denial of the Motion would foster

                                                                       14 negotiations between the Debtor and its key constituents, such as Shady Bird, the City of

                                                                       15 Buena Park (the “City”), and mechanic’s lien holders, who are concerned with the lack of
SulmeyerKupetz, A




                                                                       16 progress since the loan went into default and the Debtor entered chapter 11.

                                                                       17                   This is especially true since, as mentioned, Shady Bird will fill the void and

                                                                       18 submit its own plan once exclusivity is denied. Creditors are entitled to see what other

                                                                       19 parties have to offer in the absence of anything other than the Debtor’s hopes and

                                                                       20 prayers. As such, denial of the Motion will not impose a deadline on the Debtor for

                                                                       21 confirming a plan or even for proposing an acceptable plan but, in fact, it may actually

                                                                       22 result in the Debtor submitting a plan earlier if it knows that there will be a competing plan

                                                                       23 from Shady Bird.

                                                                       24                   Denial of the Motion, in other words, will not prejudice the legitimate

                                                                       25 interests of the Debtor to exit chapter 11.

                                                                       26                   Denying an extension in this case does not affect the debtors’

                                                                       27                   ongoing right to file a plan. The fact that the debtors no

                                                                       28                   longer have the exclusive right to file a plan does not affect


                                                                            DAL 2712208v1                                   7
                                                                      Case 8:21-bk-10525-ES         Doc 148 Filed 05/27/21 Entered 05/27/21 16:18:27           Desc
                                                                                                     Main Document    Page 8 of 19



                                                                        1                   their concurrent right to file a plan. . . . By denying the

                                                                        2                   extension, the Court does not prejudice the debtors’ co-

                                                                        3                   existent right, nor dilute the debtors' duty to file a plan. The

                                                                        4                   other parties are simply allowed to protect their interests by

                                                                        5                   coming forward with alternative plans. . . .

                                                                        6                   Section 1121 does not create a deadline for filing a plan.

                                                                        7                   The debtors may develop and file their plan or plans as they

                                                                        8                   feel appropriate. The risk that while the debtors are

                                                                        9                   developing their plan, another party in interest may file a

                                                                       10                   plan, is a risk that Congress intended, so as to preserve the

                                                                       11                   balance between a debtors’ needs and the legitimate
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12                   interests of creditors. . . . Further, if the debtors’ concerns

                                                                       13                   are correct, and the objecting creditors file a plan which

                                                                       14                   would prevent the debtors from going forward with the

                                                                       15                   pending lawsuit, the debtors and other creditors can object
SulmeyerKupetz, A




                                                                       16                   to confirmation on any number of grounds. Filing such a

                                                                       17                   plan does not guaranty confirmation.

                                                                       18 In re Southwest Oil Company of Jourdanton, Inc., 84 B.R. 448, 454 (Bankr. W.D. Tex.

                                                                       19 1987); see also All Seasons, 121 B.R. at 1005.

                                                                       20                   It is time that the Court open up the process in this case so that the parties

                                                                       21 will have a chance to work toward a confirmable plan of reorganization.

                                                                       22                   [T]he playing field should be leveled so that all the players,

                                                                       23                   including the debtor, will now have an even chance in

                                                                       24                   proposing a reorganization plan which might be acceptable

                                                                       25                   to the creditors in this case. Accordingly, the debtor's motion

                                                                       26                   to extend the plan exclusivity period is denied because the

                                                                       27                   debtor has not satisfied its burden of establishing that cause

                                                                       28                   exists for the requested extension.


                                                                            DAL 2712208v1                                    8
                                                                      Case 8:21-bk-10525-ES             Doc 148 Filed 05/27/21 Entered 05/27/21 16:18:27                      Desc
                                                                                                         Main Document    Page 9 of 19



                                                                        1 In re General Bearing Corp., 136 B.R. 361, 367 (Bankr. S.D.N.Y. 1992). See also In re

                                                                        2 Eua Power Corporation, 130 B.R. 118, 118-119 (Bankr. D. N.H. 1991) (“[I]t is essential to

                                                                        3 open up the plan process in this case to competing plans to achieve a number of results

                                                                        4 that will foster hopefully a consensual reorganization or at any rate force movement

                                                                        5 towards a reorganization that might be confirmed by the court.”).

                                                                        6                      As noted, the Debtor simply cannot meet its burden for receiving additional

                                                                        7 time under the Dow Corning test.

                                                                        8             A.       The Debtor’s Case is Neither Large Nor Complex

                                                                        9                      The Debtor claims that “[g]iven the aggregate value of the Hotel and FF&E,

                                                                       10 and the amount of claims asserted against the Debtor, the Debtor’s bankruptcy case is

                                                                       11 neither a small nor simple chapter bankruptcy case.” The opposite is true: nothing about
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 the size and complexity of this case warrants an extension. Shady Bird does not dispute

                                                                       13 that courts have granted extensions of plan exclusivity periods (even serial extensions)

                                                                       14 based on the size and complexity of a case. Shady Bird disputes, however, that the

                                                                       15 Debtor’s case is among those types of cases.
SulmeyerKupetz, A




                                                                       16                      This is not a large conglomerate, like Texaco, or Dow Corning, or Johns-

                                                                       17 Manville, or any of the recent large retailers which were forced to file chapter 11 due to

                                                                       18 the COVID-19 pandemic. This is a single real estate project which has been in a state of

                                                                       19 partial construction for the past seven years, and has the typical debt associated with

                                                                       20 such a real estate enterprise, namely, secured debt, mechanic’s liens, and trade debt.4

                                                                       21 Although certain courts have refused to limit extensions of plan exclusivity periods to

                                                                       22

                                                                       23
                                                                            4
                                                                                The Debtor repeatedly states that it must allow the claims bar date to pass before it can finalize the terms
                                                                       24 of a feasible plan and negotiate plan terms with its creditors. This argument is nonsensical. The Debtor
                                                                            filed detailed schedules listing its secured and unsecured creditors which, presumably, were based on the
                                                                       25 Debtor’s books and records. Therefore, while certain creditors may adjust their claims upwards or
                                                                            downwards, it is highly unlikely that any claim will differ dramatically from what the Debtor placed in its
                                                                       26 schedules. And since the notice of the claims bar date was only served on the creditors listed by the
                                                                            Debtor, it is equally unlikely that some mysterious creditor will emerge and file a claim that the Debtor was
                                                                       27 unaware of. The Debtor, therefore, has more than enough information regarding its claimholders with
                                                                            which to formulate and file a plan.
                                                                       28


                                                                            DAL 2712208v1                                           9
                                                                      Case 8:21-bk-10525-ES        Doc 148 Filed 05/27/21 Entered 05/27/21 16:18:27          Desc
                                                                                                    Main Document    Page 10 of 19



                                                                        1 “mega cases,” at least some form of complexity must be present. Nothing of the sort

                                                                        2 exists here.

                                                                        3           B.      The Debtor Has Not Properly Utilized Its Time to Negotiate a Plan or

                                                                        4                   Prepare Adequate Information, and Otherwise Has Not Made Sufficient

                                                                        5                   Progress Towards Formulation of a Plan

                                                                        6                   Peppered throughout the Motion are the Debtor’s claims that it has been

                                                                        7 unable to work diligently to fashion a chapter 11 plan and negotiate with creditors since it

                                                                        8 has been too busy responding to Shady Bird’s motions. This excuse is just that, an

                                                                        9 excuse. Chapter 11 debtors are often confronted with numerous motions filed by

                                                                       10 affected parties, and the mere fact that Shady Bird filed three motions in the relatively

                                                                       11 early stages of the case has not prevented the Debtor or the Chae’s from undertaking the
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 steps necessary to develop a plan to exit chapter 11.

                                                                       13                   As a reminder, the chapter 11 filing was not a surprise. The Debtor

                                                                       14 defaulted on its loan in 2019, allowed numerous forbearance periods to lapse without

                                                                       15 addressing the debt or locating either new financing, investors, or a buyer, and only filed
SulmeyerKupetz, A




                                                                       16 chapter 11 to stave off a noticed foreclosure sale. An additional four months has now

                                                                       17 passed and the Debtor still portrays itself as the victim. Only the Debtor is to blame for

                                                                       18 not having accomplished the necessary steps to complete construction or pay off its

                                                                       19 existing indebtedness. Shady Bird has actually enhanced, not harmed, the project and

                                                                       20 the estate, and the Debtor should not be permitted to benefit from the delay that it alone

                                                                       21 caused.

                                                                       22                   The Motion should be denied even if the Court accepts the Debtor’s

                                                                       23 representations of alleged progress. First, as illustrated before, a denial of the Motion

                                                                       24 “does not sound a death knell for debtor[s’] reorganization.” All Seasons, 121 B.R. at

                                                                       25 1005. “Denying such a motion only affords creditors their right to file the plan; there is no

                                                                       26 negative effect upon the debtor[s’] co-existing right to file its plan.” Id., at 1005. Second,

                                                                       27 and more importantly, the concomitant threat of other plans that a denial of the Motion

                                                                       28 brings will have the salutary effect of “caus[ing] the debtor to come forward more quickly


                                                                            DAL 2712208v1                                10
                                                                      Case 8:21-bk-10525-ES        Doc 148 Filed 05/27/21 Entered 05/27/21 16:18:27          Desc
                                                                                                    Main Document    Page 11 of 19



                                                                        1 than he might otherwise.” Mayo, 282 B.R. at 453. In other words, denial of the Motion

                                                                        2 likely will increase the speed at which the Debtor finalizes its exit strategy and related

                                                                        3 negotiations, and presents a plan.

                                                                        4           C.      The Debtor Has Not Demonstrated Any Prospects for Filing a Viable

                                                                        5                   Plan

                                                                        6                   To obtain an extension of the plan exclusivity periods a “debtor in a Chapter

                                                                        7 11 case is also required to demonstrate that there is a reasonable probability that it will

                                                                        8 be able to propose a plan that will result in a successful reorganization within a

                                                                        9 reasonable time.” Southwest Oil, 84 B.R. at 451-52; Mayo, 282 B.R. at 452. “A

                                                                       10 reasonable probability cannot be grounded solely on speculation.” Southwest Oil, 84

                                                                       11 B.R. at 451-52. The Debtor has not made any demonstration regarding its prospects for
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 filing an appropriate plan, and its request for an extension is based solely on speculative

                                                                       13 efforts to obtain financing. The Motion does not even allege, much less establish, that

                                                                       14 the Debtor has any prospects for proposing a workable plan, other than vague and

                                                                       15 unverifiable references to searching for investors, DIP or exit financing, or a buyer.
SulmeyerKupetz, A




                                                                       16 Indeed, the Motion is premised almost entirely on the notion that the Debtor has not had

                                                                       17 sufficient time to finalize the work it needs to do in order to ascertain whether it has a plan

                                                                       18 in the making. This is an excuse the Court should reject.

                                                                       19           D.      The Remaining Dow Corning Factors Do Not Support Granting an

                                                                       20                   Extension of the Exclusivity Periods

                                                                       21                   As highlighted earlier, other factors considered on requests for extension of

                                                                       22 plan exclusivity periods include: (i) the existence of good faith; (ii) whether the debtor is

                                                                       23 paying its bills timely; (iii) the amount of time that has elapsed in the case; (iv) whether

                                                                       24 the debtor is seeking an extension to pressure creditors to submit to demands; and (v)

                                                                       25 whether any unresolved contingencies exist. As briefly addressed, each of these factors

                                                                       26 either is neutral or otherwise does not support the Debtor’s current request.

                                                                       27

                                                                       28


                                                                            DAL 2712208v1                                 11
                                                                      Case 8:21-bk-10525-ES        Doc 148 Filed 05/27/21 Entered 05/27/21 16:18:27            Desc
                                                                                                    Main Document    Page 12 of 19



                                                                        1                   1.     The Existence of Good Faith

                                                                        2                   At this time, Shady Bird is not contending that the Debtor is not operating

                                                                        3 this case other than in good faith. Shady Bird, however, notes the following issues of

                                                                        4 concern. First, Shady Bird continues to press the Court to allow the hotel to remain in the

                                                                        5 Receiver’s capable hands until the Debtor can locate sufficient exit financing, a buyer, or

                                                                        6 present a confirmable plan. Merely stating that the Debtor has met with prospective

                                                                        7 lenders and investors is meaningless in the absence of a term sheet or commitment letter

                                                                        8 evidencing how the Debtor intends to extricate itself from chapter 11.

                                                                        9                   Shady Bird also has expressed its concerns with the Court regarding the

                                                                       10 quality and competency of the Debtor’s management. Shady Bird still has numerous

                                                                       11 questions regarding the Debtor’s ability to secure any form of financing or locate
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 construction financing, which is threatening the Debtor’s underlying agreements with the

                                                                       13 City and places the hotel project in peril. Permitting a competing plan to be filed will allow

                                                                       14 these serious issues to be addressed.

                                                                       15                   2.     Timely Payment of Bills
SulmeyerKupetz, A




                                                                       16                   The undisputed fact that the Debtor is timely paying its bills is a non-issue,
                                                                       17 for the simple fact that there are few, if any, bills to be paid. As a reminder, Shady Bird

                                                                       18 gifted $200,000 to the estate to ensure that immediate and necessary repairs to the

                                                                       19 project were made. But for this advance, nothing would be happening at the project other

                                                                       20 than maintaining basic utility service and security. In other words, it is Shady Bird and

                                                                       21 the Receiver, not the Debtor, who is ensuring that the bills are being paid timely.

                                                                       22                   3.     The Amount of Time That Has Elapsed

                                                                       23                   This case has been pending for nearly four months, which, when added to

                                                                       24 the length of time the Debtor has had since it defaulted, has provided the Debtor with a

                                                                       25 sufficient runway to obtain whatever investor or lender financing it needs to restart

                                                                       26 construction and resolve its sizable claims. The Debtor has not shown what it can

                                                                       27 realistically accomplish if provided an extra ninety days, and how it will be prejudiced in

                                                                       28 any way if the Motion is denied and the plan process is opened up to other parties.


                                                                            DAL 2712208v1                                  12
                                                                      Case 8:21-bk-10525-ES          Doc 148 Filed 05/27/21 Entered 05/27/21 16:18:27                     Desc
                                                                                                      Main Document    Page 13 of 19



                                                                        1                   4.      Pressure On Creditors

                                                                        2                   This factor considers whether a debtor’s request for an extension is

                                                                        3 designed to put pressure on creditors to have them accede to the debtor’s reorganization

                                                                        4 demands. Shady Bird is not aware of any overt attempts by the Debtor to use the Motion

                                                                        5 for that purpose. However, this may be simply because, at this time, the Debtor has yet

                                                                        6 to formulate a plan in order to make any such demands. In other words, this factor only

                                                                        7 further highlights the Debtor’s lag in progressing towards reorganization.

                                                                        8                   5.      There Are No Unresolved Contingencies

                                                                        9                   As far as Shady Bird is concerned, no unresolved contingencies exist. The

                                                                       10 fact that Shady Bird’s relief from stay motion remains pending cannot possibly justify the

                                                                       11 Debtor sitting on its hands and letting its initial exclusivity period tick on by without
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 availing itself of whatever avenues for exiting chapter 11 may exist. Even if it might be

                                                                       13 premature to file a plan, it certainly is not premature to prepare a plan that can be quickly

                                                                       14 disseminated if relief from stay is denied. Again, this is a lame excuse meant to place the

                                                                       15 blame for the Debtor’s inaction squarely on Shady Bird’s shoulders. Therefore, it would
SulmeyerKupetz, A




                                                                       16 be entirely unjust to allow the Debtor to rely on a pending relief from stay motion to obtain

                                                                       17 the requested extension.

                                                                       18                   6.      The Debtor Has No Support From the City

                                                                       19                   The Debtor certainly cannot tout that it has the unwavering support of the

                                                                       20 City, as the City has now withdrawn its “Opposition By the City of Buena Park to Shady

                                                                       21 Bird Lending, LLC’s Motion for Relief From the Automatic Stay Under 11 U.S.C. § 362.”5

                                                                       22 The City, therefore, has no opposition to Shady Bird foreclosing on the project. The City

                                                                       23 has cancelled all contracts and permits with the Debtor, and the Debtor has supplied no

                                                                       24 evidence demonstrating that it will ever repair its relationship with the City. The Debtor

                                                                       25
                                                                            5
                                                                       26    Pursuant to Rule 201 of the Federal Rules of Evidence, the Court is respectfully requested to take judicial
                                                                            notice of the “Notice of Immediate Withdrawal of Opposition By the City of Buena Park to Shady Bird
                                                                       27   Lending, LLC’s Motion for Relief From the Automatic Stay Under 11 U.S.C. § 362” filed on May 26, 2021
                                                                            [Docket No. 143].
                                                                       28


                                                                            DAL 2712208v1                                       13
                                                                      Case 8:21-bk-10525-ES        Doc 148 Filed 05/27/21 Entered 05/27/21 16:18:27         Desc
                                                                                                    Main Document    Page 14 of 19



                                                                        1 also has provided no evidence that any “flag” hotel will continue to work with the Debtor

                                                                        2 on the project. The City’s withdrawal shows implicitly that the only party that can save

                                                                        3 this project is Shady Bird, not the Debtor. Freeing up the plan process to allow Shady

                                                                        4 Bird to propose a plan will expedite the project’s completion.

                                                                        5                   7.    Shady Bird Has $25,052,359.99 Available to Complete the Hotel

                                                                        6                   As the declaration of Ronald Richards, affixed hereto, confirms, Shady Bird

                                                                        7 has committed $25,052,359.99 to complete the hotel and the funds are in its general

                                                                        8 operating account. The only way for this troubled asset to come to fruition is for Shady

                                                                        9 Bird to immediately start construction. This requires either that relief from stay be

                                                                       10 granted, or that Shady Bird be permitted to file a plan to achieve this result. The

                                                                       11 prejudice to the City and the other creditors is severe, and another six months could kill
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 the market and result in nothing but an eyesore on the City’s landscape. The Debtor’s

                                                                       13 request for additional time to exclusively file a plan is, under the circumstances, an

                                                                       14 unreasonable request. The Debtor has no support from anyone to finish this project and

                                                                       15 none was listed in the Motion. The exclusivity period is a natural marker and the Debtor
SulmeyerKupetz, A




                                                                       16 has not presented any justification to continue that period at all.

                                                                       17                            [Remainder of page intentionally left blank]

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            DAL 2712208v1                                14
                                                                      Case 8:21-bk-10525-ES        Doc 148 Filed 05/27/21 Entered 05/27/21 16:18:27         Desc
                                                                                                    Main Document    Page 15 of 19



                                                                        1                                                 IV.

                                                                        2                                          CONCLUSION

                                                                        3                   Since there is no credible evidence warranting an extension, the Court

                                                                        4 should deny the Motion and permit other vested creditors, such as Shady Bird, the

                                                                        5 opportunity to propose a plan which will accomplish what the Debtor simply is unable or

                                                                        6 unwilling to do - provide an end date with a meaningful distribution to each class of

                                                                        7 creditors.

                                                                        8 DATED: May 27, 2021                       SulmeyerKupetz
                                                                                                                    A Professional Corporation
                                                                        9

                                                                       10

                                                                       11                                           By: /s/ Daniel A. Lev        _________________
   Professional Corporation




                                                                                                                        Daniel A. Lev
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12                                               Attorneys for Shady Bird Lending, LLC
                                                                       13 DATED: May 27, 2021                       Law Offices of Ronald Richards & Associates, APC
                                                                       14

                                                                       15
SulmeyerKupetz, A




                                                                                                                    By: /s/ Ronald Richards      _________________
                                                                       16                                               Ronald Richards
                                                                                                                        Attorneys for Shady Bird Lending, LLC
                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            DAL 2712208v1                                 15
                                                                      Case 8:21-bk-10525-ES        Doc 148 Filed 05/27/21 Entered 05/27/21 16:18:27         Desc
                                                                                                    Main Document    Page 16 of 19



                                                                        1                            DECLARATION OF RONALD RICHARDS

                                                                        2                   I, Ronald Richards, declare and state as follows:

                                                                        3                   1.    At all times relevant hereto, I have been the non-member, manager

                                                                        4 for Shady Bird Lending, LLC, a California limited liability company (“Shady Bird”). In this

                                                                        5 capacity, I have personal knowledge of the facts set forth in this declaration, and if called

                                                                        6 as a witness for this purpose, I could and would testify competently under oath to them.

                                                                        7                   2.    I make this declaration in support of the “Opposition of Shady Bird

                                                                        8 Lending, LLC to Motion for Order Extending Debtor’s Exclusive Periods to File Plan of

                                                                        9 Reorganization and Obtain Acceptances Thereof; Memorandum of Points and

                                                                       10 Authorities; Declaration of Ronald Richards in Support Thereof” (the “Opposition”) in

                                                                       11 response to the “Notice of Motion and Motion for Order Extending Debtor’s Exclusive
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 Periods to File Plan of Reorganization and Obtain Acceptances Thereof; Memorandum of

                                                                       13 Points and Authorities; Declaration of Donald Chae in Support Thereof” (the “Motion”),

                                                                       14 filed by the debtor and debtor in possession, The Source Hotel, LLC (the “Debtor”).

                                                                       15                   3.    I am not a member or owner of Shady Bird, but I am the only one
SulmeyerKupetz, A




                                                                       16 who is authorized to execute settlements or act on behalf of the entity.

                                                                       17                   4.    Based on recent discussions between Shady Bird and the City of

                                                                       18 Buena Park (the “City”), the City has withdrawn its “Opposition By the City of Buena Park

                                                                       19 to Shady Bird Lending, LLC’s Motion for Relief From the Automatic Stay Under 11 U.S.C.

                                                                       20 § 362.” The City, therefore, has no opposition to Shady Bird foreclosing on the project.

                                                                       21 The City has cancelled all contracts and permits with the Debtor, and the Debtor has

                                                                       22 supplied no evidence demonstrating that it will ever repair its relationship with the City.

                                                                       23 The Debtor also has provided no evidence that any “flag” hotel will continue to work with

                                                                       24 the Debtor on the project. The City’s withdrawal shows implicitly that the only party that

                                                                       25 can save this project is Shady Bird, not the Debtor. Freeing up the plan process to allow

                                                                       26 Shady Bird to propose a plan will expedite the project’s completion.

                                                                       27                   5.    In this regard, Shady Bird has committed $25,052,359.99, which is

                                                                       28 available in its general operating account, to complete construction of the hotel.


                                                                            DAL 2712208v1                                 16
                                                                      Case 8:21-bk-10525-ES        Doc 148 Filed 05/27/21 Entered 05/27/21 16:18:27            Desc
                                                                                                    Main Document    Page 17 of 19



                                                                        1 Conversely, the Debtor neither has the available funds nor support of the City to finish the

                                                                        2 project.

                                                                        3                   I declare under penalty of perjury under the laws of the United States of

                                                                        4 America that the foregoing is true and correct.

                                                                        5                   Executed this 27th day of May, 2021, at Los Angeles, California.

                                                                        6
                                                                                                                       /s/ Ronald Richards
                                                                        7                                              Ronald Richards

                                                                        8

                                                                        9

                                                                       10

                                                                       11
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12

                                                                       13

                                                                       14

                                                                       15
SulmeyerKupetz, A




                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            DAL 2712208v1                                 17
         Case 8:21-bk-10525-ES                   Doc 148 Filed 05/27/21 Entered 05/27/21 16:18:27                                     Desc
                                                  Main Document    Page 18 of 19



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): OPPOSITION OF SHADY BIRD LENDING, LLC TO
MOTION FOR ORDER EXTENDING DEBTOR’S EXCLUSIVE PERIODS TO FILE PLAN OF REORGANIZATION AND
OBTAIN ACCEPTANCES THEREOF; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF
RONALD RICHARDS IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
May 27, 2021 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

See Attached

                                                                                         Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date)          , I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.



                                                                                         Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) May 27, 2021 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Via Overnight Mail
The Honorable Erithe A. Smith
U.S. Bankruptcy Court
Ronald Reagan Federal Building
411 W. Fourth Street, Suite 5040
Santa Ana, CA 92701

                                                                                         Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 May 27, 2021                              Cheryl Caldwell                                      /s/Cheryl Caldwell
 Date                                      Printed Name                                         Signature




CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 8:21-bk-10525-ES                   Doc 148 Filed 05/27/21 Entered 05/27/21 16:18:27                                     Desc
                                                  Main Document    Page 19 of 19


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Ron Bender on behalf of Debtor The Source Hotel, LLC
rb@lnbyb.com

Christopher G. Cardinale on behalf of Creditor City Of Buena Park
ccardinale@agclawfirm.com

Michael G Fletcher on behalf of Creditor Evertrust bank
mfletcher@frandzel.com, sking@frandzel.com

Amir Gamliel on behalf of Interested Party Courtesy NEF
amir-gamliel-9554@ecf.pacerpro.com, cmallahi@perkinscoie.com;DocketLA@perkinscoie.com

Robert P Goe on behalf of Creditor Westranco, Inc.
kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com

Nancy S Goldenberg on behalf of U.S. Trustee United States Trustee (SA)
nancy.goldenberg@usdoj.gov

Peter F Jazayeri on behalf of Interested Party Cordes & Company, by and through Bellann Raile
peter@jaz-law.com

Peter F Jazayeri on behalf of Other Professional Cordes & Company, by and through Bellann Raile
peter@jaz-law.com

Daniel A Lev on behalf of Creditor Shady Bird Lending, LLC
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Daniel A Lev on behalf of Interested Party Courtesy NEF
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Grant A Nigolian on behalf of Interested Party Courtesy NEF
grant@gnpclaw.com, process@gnpclaw.com;grant.nigolian@gmail.com

Juliet Y Oh on behalf of Debtor The Source Hotel, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Ho-El Park on behalf of Interested Party Courtesy NEF
hpark@hparklaw.com

Ronald N Richards on behalf of Creditor Shady Bird Lending, LLC
ron@ronaldrichards.com, morani@ronaldrichards.com

Ronald N Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com, morani@ronaldrichards.com

United States Trustee (SA)
ustpregion16.sa.ecf@usdoj.gov




CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
